EXHIBIT 10.54

PTEK HOLDINGS, INC.
SECOND AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT is made and
entered into by and among PTEK HOLDINGS, INC., a Georgia corporation, f/k/a
Premiere Technologies, Inc. (the “Company”), PREMIERE COMMUNICATIONS, INC., a
Florida corporation (“PCI”), and BOLAND T. JONES (the “Executive”), effective as
of January 1, 2002.

BACKGROUND STATEMENT

The Company and the Executive entered into that certain Amended and Restated
Executive Employment and Incentive Option Agreement dated as of November 6,
1995, which was amended by that certain First Amendment to Amended and Restated
Executive Employment and Incentive Option Agreement dated as of January 27,
1998, and by that certain Second Amendment to Amended and Restated Executive
Employment and Incentive Option Agreement dated as of March 23, 2000
(collectively referred to as the “Original PTEK Agreement”). In addition, PCI
and the Executive entered into that certain Amended and Restated Executive
Employment Agreement dated as of November 6, 1995, which was amended by that
certain First Amendment to Amended and Restated Executive Employment Agreement
dated as of January 27, 1998, and that certain Second Amendment to Amended and
Restated Executive Employment Agreement dated as of March 23, 2000 (collectively
referred to as the “Original PCI Agreement”). The Company, PCI and the Executive
desire to terminate the Original PCI Agreement and to amend and restate the
Original PTEK Agreement as set forth herein.

THEREFORE, in consideration of and reliance upon the foregoing Background
Statement and the representations and warranties contained in this Agreement,
and other good and valuable consideration, the Company and the Executive amend
and restate the Original PTEK Agreement as follows:

TERMS

Section 1. Duties.

The Company will continue to employ the Executive as its Chief Executive
Officer. The Executive will have the powers, duties and responsibilities set
forth in the Company’s Bylaws and as from time to time assigned to him by the
Company’s board of directors (the “Board”) consistent with such position, and
the Executive will report solely to the Board. During the term of his employment
under this Agreement, the Executive will devote substantially all of his
business time to faithfully and industriously perform his duties and promote the
business and best interests of the Company; provided, however, that the
Executive is not prohibited from serving on the board of directors of other
companies and may participate in personal, civic and charitable activities.

Section 2. Compensation.

Section 2.1. Base Salary. Commencing January 1, 2002, the Company will pay the
Executive a base salary at the annual rate of $826,875, payable in accordance
with the Company’s standard payroll practices. At the beginning of each calendar
year after 2002 during the term of this Agreement, the


 



--------------------------------------------------------------------------------

Executive will be entitled to an increase in his base salary equal to five
percent (5%) of the previous year’s base salary. The Executive will also be
entitled to any additional compensation provided for by resolution of the Board
or its Compensation Committee.

Section 2.2. Bonus Compensation.

(i) In addition to his base salary, the Executive will be entitled to earn an
annual bonus for each calendar year during the term of this Agreement in an
amount determined under Section 2.2(ii) based on the Company achieving its
quarterly and annual targets for revenue (“Revenue”) and for earnings before
interest, taxes, depreciation and amortization (“EBITDA”). Revenue and EBITDA
targets and actual Revenue and EBITDA shall be determined by the Company in the
same manner as under the Company’s Bonus Plan for Corporate Associates.

(ii) The Executive’s target bonus for each calendar year will be equal to 100%
of his base salary for such year, subject to the sliding scale adjusters
described below, with 80% of the target bonus allocated to achievement of
cumulative quarterly targets (i.e., 20% per quarter) and 20% allocated to
achievement of annual targets. The bonus will be based two-thirds (2/3) on
achievement of EBITDA targets and one-third (1/3) on achievement of Revenue
targets. The amount of bonus earned each quarter and calendar year shall be
determined based on the following:

 

Percentage of Target

 

Percentage of Bonus Earned

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

90% - 94.99%

 

70%

 

95% - 99.99%

 

85%

 

100% - 104.99%

 

100%

 

105% - 109.99%

 

125%

 

110% or more

 

150%

 


(iii) For example, if the Executive’s base salary was $750,000 and EBITDA was
105% of target for the first quarter and Revenue was 98% of target, the
Executive’s earned bonus for the first quarter would be calculated as follows:

 

 

 

Target

 

 

% Earned

 

 

Bonus
Earned

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Target bonus for Q1

 

 

 

 

 

 

 

 

 

(20% of $750,000)

=

$

150,000

 

 

 

 

 

 

 

2/3 based on EBIDTA

=

$

100,000

 

x

125

%

=

$

125,000

 

1/3 based on Revenue

=

$

50,000

 

x

85

%

=

42,500

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Earned bonus for Q1

 

 

 

 

 

 

 

$

167,500

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


(iv)   The earned quarterly bonuses for the first three quarters of a calendar
year will be paid to the Executive within forty-five (45) days following the end
of the relevant quarter, and the earned fourth quarter and annual bonus for a
calendar year will be paid to the Executive by March 15 following the end of
such calendar year.

(v)    The Executive will also be entitled to any additional bonus compensation
provided for by resolution of the Board or its Compensation Committee.


2



--------------------------------------------------------------------------------

(vi)   The Executive has agreed to reduce his base salary for 2002 from $826,875
to $750,000, and to reduce his target bonus for 2002 from $826,875 to $200,000,
in exchange for a grant of 156,125 shares of common stock of the Company
pursuant to that certain Restricted Stock Award Agreement by and between the
Company and the Executive dated November 27, 2001. The reduced bonus will
continue to be earned 20% per quarter and 20% for the year as provided in
Section 2.2(ii). The foregoing notwithstanding, for all other purposes of this
Agreement, including, without limitation, Sections 2.5, 2.10 and 5, the
Executive’s base salary and target bonus for 2002 shall each be deemed to be
$826,875. In addition, unless the Executive and the Company otherwise agree, the
Executive’s base salary for 2003 shall be $868,219.

Section 2.3. Employee Benefits. During the term of his employment under this
Agreement, the Executive will be entitled to participate in all employee benefit
programs, including any pension, profit-sharing, or deferred compensation plans,
any medical, health, dental, disability and other insurance programs and any
fringe benefits, such as club dues, professional dues, the cost of an annual
medical examination and the cost of professional fees associated with tax
planning and the preparation of tax returns, on a basis at least equal to the
other senior executives of the Company. In addition to such benefits, the
Company will maintain a $3,000,000 reverse split dollar life insurance policy on
the life of and in the name of the Executive, and such other insurance as the
Board or the Compensation Committee of the Board may determine. The Executive or
his designee will be the owner of such insurance policy and will have all rights
pursuant thereto, subject to that certain Reverse Split-Dollar Insurance
Agreement by and between the Company and the Executive dated February 2, 1995,
as it may be amended from time to time. Notwithstanding anything else contained
in this Agreement, (i) upon termination of the Executive’s employment where he
is entitled to payments pursuant to Section 2.5 or 2.10 hereof, or (ii) upon
expiration of the term of his employment pursuant to Section 4 hereof, the
Executive will be entitled to participate, for the longer of (a) eighteen (18)
months after the date of termination or expiration or (b) the remaining term of
this Agreement as provided in Section 4 hereof as if such termination had not
occurred, in any medical, health, dental, disability, life or similar programs
in which he participated immediately before his employment terminated or this
Agreement expired and to receive the fringe benefits provided for herein, on the
same basis as during his employment (including payment by the Company of the
costs and expenses associated with such programs and fringe benefits on the same
terms as during the time the Executive was employed with the Company), and in
meeting its obligations under this provision the Company will take all actions
which may be necessary or appropriate to comply with criteria set forth by the
Company’s insurance carriers and other program providers (including the
continued employment of the Executive in some nominal capacity if necessary).

Section 2.4. Reimbursement of Expenditures. The Company will reimburse the
Executive for all reasonable expenditures incurred by the Executive in the
course of his employment or in promoting the interests of the Company, including
expenditures for (i) transportation, lodging and meals during overnight business
trips, (ii) business meals and entertainment, (iii) supplies and business
equipment, (iv) long-distance telephone calls and (v) membership dues of
business associations. Notwithstanding the foregoing, the Company will have no
obligation to pay reimbursements under this Section 2.4 unless the Executive
submits timely reports of his expenditures to the Company in the manner
prescribed by the Company and the rules and regulations underlying Section 162
of the Internal Revenue Code (the “Code”).

Section 2.5. Severance Pay. If, for any reason whatsoever, the Company
terminates the Executive’s employment under this Agreement (other than by
expiration of the term of the Executive’s employment pursuant to Section 4
hereof) either (i) before a Change in Control of the Company (as


3



--------------------------------------------------------------------------------

defined in Section 2.10 (ii) hereof), or (ii) after the twenty-four (24) month
period following a Change in Control of the Company,or if the Company terminates
the Executive’s employment under this Agreement for Cause during the 24-month
period following a Change in Control of the Company, then in addition to any
other rights and remedies the Executive may have, the Executive will be entitled
to receive severance pay equal to 2.99 times the greater of (a) the sum of the
Executive’s annual base salary in effect at the date of termination plus his
target bonus under Section 2.2 hereof for the year in which the date of
termination occurs and (b) the sum of the highest annual base salary and annual
cash bonus paid to the Executive for any of the three (3) calendar years prior
to the date of termination. Such amount will be payable in substantially equal
installments in accordance with the Company’s standard payroll practices over
the twelve (12) month period following the date of termination.

Section 2.6. Disability of Executive. If during the term of the Executive’s
employment under this Agreement the Executive, in the opinion of a majority of
the Board (excluding the Executive), as confirmed by competent medical evidence,
becomes physically or mentally unable to perform his duties for a continuous
period (“Disabled”), then for the first year of his Disability the Executive
will receive his full base salary and for the next six months of his Disability
he will receive one-half of his base salary. (The Company may satisfy this
obligation in whole or in part by payments to the Executive provided through
disability insurance.) The Company will not, however, be obligated to pay any
salary to the Executive under this Section 2.6 beyond expiration of his term of
employment hereunder. Nor will the Company be obligated to pay bonus
compensation or an automobile allowance with respect to the period of
Disability. Bonus compensation in this circumstance will be a pro rata portion
of the bonus the Executive would have earned absent the period of Disability
based upon the number of days during the fiscal year the Executive was not
Disabled. When the Executive is again able to perform his duties he will be
entitled to resume his full position and salary. If the Executive’s Disability
endures for a continuous period of eighteen (18) months, then the Company may
terminate the Executive’s employment under this Agreement after delivery of ten
(10) days written notice. The Executive hereby agrees to submit himself for
appropriate medical examination by a physician selected by the Company for the
purposes of this Section 2.6.

Section 2.7. Death of Executive. Within forty-five (45) days after the
Executive’s death during the term of this Agreement, the Company will pay to the
Executive’s estate, or his heirs, the amount of any accrued and unpaid base
salary (determined as of the date of death) and accrued and unpaid bonus
compensation determined as if the Company’s fiscal year ended at the date of
death. In addition, the Company will pay to the Executive’s spouse (or if she is
not alive, to his estate or heirs) a death benefit of $5,000.

Section 2.8. Automobile Allowance. During the term of his employment under this
Agreement, the Company will pay the Executive a monthly automobile allowance of
$1,000.

Section 2.9. Vacation. The Executive will be entitled to three (3) weeks paid
vacation annually. Unused vacation time will accumulate and carryover to
subsequent years. Any unused vacation at the date of termination of this
Agreement (for any reason) will be paid to the Executive promptly following the
date of termination.

Section 2.10. Change in Control.

(i)     If, during the twenty-four (24) month period following a Change in
Control of the Company, the Executive’s employment with the Company is
terminated (1) by the Executive for any reason or (2) by the Company for any
reason other than Cause (as defined in Section 5.1


4



--------------------------------------------------------------------------------

hereof), then in addition to any other rights or remedies the Executive may
have, the Executive will be entitled to receive severance pay in an amount equal
to the greater of:

(a)         2.99 times the greater of (i) the sum of the Executive’s annual base
salary in effect at the date of termination plus his target bonus under Section
2.2 hereof for the year in which the date of termination occurs and (ii) the sum
of the highest annual base salary and annual cash bonus paid to the Executive
for any of the three (3) calendar years prior to the date of termination; and

(b)        (i) three percent (3%) of the positive amount determined by
subtracting (A) the product obtained by multiplying the number of shares of
Common Stock Outstanding (as defined below) at the date of (and giving effect
to) the Change in Control (“CIC Date”) by a common stock price of $6.125 per
share (which was the per share price of the Company’s common stock on January 7,
2000), from (B) the actual market value of the Company at the CIC Date
determined by multiplying the number of shares of Common Stock Outstanding at
the CIC Date (and giving effect to the Change in Control transaction) by the
common stock price on the CIC Date, as quoted on the trading system on which the
common stock is regularly traded, (ii) multiplied by .6, with the maximum amount
payable under this subsection (b) not to exceed $25,000,000. The $6.125 per
share price will be adjusted proportionately in the event that, prior to the CIC
Date, a reorganization, consolidation, recapitalization, stock split, stock
dividend or other change in corporate structure occurs which affects the common
stock of the Company. The number of shares of Common Stock Outstanding shall
include issued and outstanding common stock, restricted stock (whether or not
vested) and any security which is immediately convertible into common stock, as
well as any securities convertible into common stock that are issued as part of
the Change in Control transaction no matter when they may be convertible, but
shall not include shares of common stock issuable pursuant to outstanding stock
options (whether or not vested). For avoidance of doubt, the intent of this
provision is to pay Executive a percentage of the increase in the value to a
shareholder of the common stock of the Company from January 7, 2000 to the CIC
Date, taking in account the Change in Control transaction, and if the actual
market value of the Company at the CIC Date cannot be adequately determined
under (b)(i)(B) above, then the Board shall determine such actual market value
by taking into consideration the aggregate consideration received by
shareholders of the Company, the market value placed on the Company in
structuring the Change in Control transaction or such other factors as the Board
deems appropriate to carry out the intent of this provision.

Such severance pay will be payable in substantially equal installments in
accordance with the Company’s standard payroll practices over the twelve (12)
month period following the date of termination.

(ii)    For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(a)         An acquisition (other than directly from the Company) of any voting
securities of the Company (“Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within


5



--------------------------------------------------------------------------------

the meaning of Rule 13d-3 promulgated under the 1934 Act) of 25% or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities that are acquired in an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other person of which a majority of its voting power or its
equity securities or equity interests are owned directly or indirectly by the
Company (a “Subsidiary”), or (ii) the Company or any Subsidiary, or (iii) any
Person in connection with a “Non-Control Transaction” (as hereinafter defined),
shall not constitute an acquisition for purposes for this clause (a); or

(b)        The individuals who, as of the date of this Agreement, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least
60% of the Board; provided, however, that if the election, or nomination for
election by the Company’s shareholders, of any new director was approved by a
vote of at least 80% of the Incumbent Board, such new director shall for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided, further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

(c)         Approval by the shareholders of the Company of:

(i)        a merger, consolidation or reorganization involving the Company,
unless:

(A)        the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such a merger, consolidation or reorganization, at least two-thirds
(2/3) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, and

(B)       the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least 80% of the members of the board of
directors of the Surviving Corporation. (A transaction in which both of clauses
(A) and (B) above shall be applicable is hereinafter referred to as a
“Non-Control Transaction.”)

(ii)      A complete liquidation or dissolution of the Company; or


6



--------------------------------------------------------------------------------

(iii)     An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Subsidiary); or

(iv)      A transaction in which the Company recapitalizes itself and uses the
proceeds of such a recapitalization to buy back or tender common stock or
declares a special cash dividend in excess of $.50 per share of common stock.

Section 3. Certain Additional Payments by the Company.

Section 3.1. Amount of Additional Payment. Anything in this Agreement to the
contrary notwithstanding and except as set forth below, in the event the
Internal Revenue Service (the “IRS”) or any other governmental agency claims
that, or a determination is made under Section 3.2 that, any benefit or payment
or distribution by the Company or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 3) (a “Payment”) is, or should
be, subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive from the Company an additional payment, or more
than one additional payment (each a “Gross-Up Payment”), in an amount determined
under Section 3.2 such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes, social security and other
employment taxes, and Excise Tax imposed upon any Gross-Up Payment (and any
interest and penalties imposed with respect thereto), the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

Section 3.2. Determinations. Subject to the provisions of Section 3.3, all
determinations required to be made under this Section 3, including whether and
when any Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by PricewaterhouseCoopers LLP or such other certified public accounting
firm as may be designated by the Executive (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 3, shall be paid by the Company to the
Executive within five (5) days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, the Company acknowledges and agrees that it is
possible that the Company may be required under this Section 3.2 to make more
than one Gross-Up Payment.

Section 3.3. Contest of Claims. The Executive shall notify the Company in
writing of any claim by the IRS that, if successful, would require the payment
by the Company of any Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten (10) business days


7



--------------------------------------------------------------------------------

after the Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which it gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

(i)     give the Company any information reasonably requested by the Company
relating to such claim,

(ii)    take such action (other than waiving his right to any Payments) in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company,

(iii)   cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv)   permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income or other tax or other sanctions
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses on the same basis as a
Payment. Without limitation of the foregoing provisions of this Section 3.3, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive (unless
otherwise prohibited by law, in which event the parties shall agree upon a
mutually acceptable alternative), on an interest-free basis and shall indemnify
and hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance on the same basis as a Payment; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

Section 3.4. Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3.3, the Executive receives any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 3.3) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3.3, a determination is made that
the Executive shall not be entitled to any refund


8



--------------------------------------------------------------------------------

with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

Section 4. Term of Employment.

The Executive’s term of employment under this Agreement will expire on January
1, 2005. The term of employment will automatically renew for an additional
one-year period upon the foregoing expiration, and thereafter upon the
expiration of any renewal term provided by this Section 4, unless the Company or
the Executive provides written notice to the other party at least thirty (30)
days prior to expiration that such party does not want to renew this Agreement.

Section 5. Termination of Employment.

Section 5.1. Termination by the Company. The Company may terminate the
Executive’s employment under this Agreement only for “Cause” amounting to gross,
continuing and willful malconduct, misconduct or nonperformance, having a
substantial, adverse effect upon the Company, or for Disability, as described in
Section 2.6 hereof. No act or failure to act by the Executive will be considered
“willful” unless done or not done in bad faith and without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Termination for Cause will not be effective unless the Company delivers
to the Executive thirty (30) days advance written notice setting forth in
reasonable detail the allegations of Cause, and the Executive does not correct
the acts or omissions documented in such notice within such 30-day period. For
purposes of this Agreement, any significant change to the Executive’s title, his
powers, duties or responsibilities, or his employee benefits or working
conditions, or any relocation of his workplace outside of Atlanta, Georgia,
will, at the option of the Executive, constitute a termination of his employment
by the Company without Cause. Notwithstanding anything else contained in this
Agreement, if, for any reason whatsoever, the Company terminates the Executive’s
employment, then the Company will reimburse the Executive for all reasonable
costs and expenses incurred by him (including attorneys’ fees, court costs and
the costs of paralegal and other legal or investigative support personnel)
connected with investigating, preparing, defending or appealing any litigation,
arbitration, mediation or similar proceeding arising out of this Agreement,
whether commenced or threatened. Such reimbursements will be paid in advance of
the final disposition of such litigation, arbitration, mediation or similar
proceeding within ten (10) days after the Executive submits requests for
reimbursement along with supporting invoices.

Section 5.2. Termination by the Executive. The Executive may terminate his
employment under this Agreement thirty (30) days after giving written notice to
the Company. If the Executive terminates his employment under this Agreement,
then he will be entitled to pro rata portions of his base salary and bonus
compensation with respect to the fiscal year in which the termination occurs
(based on the number of days the Executive is employed by the Company during
such fiscal year) as well as any accrued but unpaid compensation.

Section 6. Restrictive Covenants.

Section 6.1. Prohibited Activities. During the term of his employment under this
Agreement and for a period of one (1) year thereafter, the Executive will not,
as a shareholder, owner, operator, employee, partner, independent contractor,
consultant, lender, financier, officer, director or by any other means
whatsoever participate in any of the following activities:


9



--------------------------------------------------------------------------------

(i)     Engage in or be associated with any business that directly or indirectly
competes with the Company or PCI with respect to enhanced personal
communications services;

(ii)    Induce any person who is an employee, officer, agent, affiliate,
supplier, client or customer of the Company or PCI to terminate such
relationship or refuse to do business with the Company or PCI; or

(iii)   Solicit, direct, take away, serve, interfere with, or endeavor to entice
away from the Company or PCI any person, company, firm, institution, or other
entity that has purchased products or services from the Company or PCI.

Section 6.2. Trade Secrets. The Executive acknowledges and recognizes that
during his employment with the Company he may acquire (or may have acquired
during his prior employment with the Company or PCI) secret or confidential
information, knowledge, or data with respect to the business or products of the
Company or PCI which may provide advantage to the Company or PCI over others not
having such information. During his employment hereunder and for a period of one
(1) year thereafter, the Executive will not communicate, disclose or divulge any
such secret or confidential information to the detriment of the Company or PCI.
Following the termination of the Executive’s employment hereunder, the
provisions of this Section 6.2 shall not apply to any information that (a) was
known to the Executive prior to his employment by the Company or PCI or (b)
becomes generally available to the telecommunications industry other than as a
result of disclosure by the Executive.

Section 6.3. Property of the Company. The Executive acknowledges that all
confidential information relating to computer software or hardware currently
utilized by the Company or incorporated into its products and all such
information the Company currently plans to utilize or incorporate into its
products is the exclusive property of the Company. Furthermore, the Executive
agrees that all discoveries, inventions, creations and designs of the Executive
during the course of his employment pursuant to this Agreement, the Original
PTEK Agreement or the Original PCI Agreement will be the exclusive property of
the Company.

Section 6.4. Remedies. In the event the Executive violates or threatens to
violate the provisions of this Section 6, damages at law will be an insufficient
remedy and the Company will be entitled to equitable relief in addition to any
other remedies or rights available to the Company and no bond or security will
be required in connection with such equitable relief.

Section 6.5. Counterclaims. The existence of any claim or cause of action the
Executive may have against the Company will not at any time constitute a defense
to the enforcement by the Company of the restrictions or rights provided by this
Section 6.

Section 7. Service as a Director.

During the term of this Agreement, the Executive agrees to be nominated to serve
as a director of the Company when his then current term expires and, subject to
his election by the shareholders of the Company, to serve as a director of the
Company.

Section 8. Indemnification.

Section 8.1. Non-Derivative Actions. The Company will indemnify the Executive if
he becomes a party to any proceeding (other than an action by, or in the right
of, the Company), by reason of


10



--------------------------------------------------------------------------------

the fact that he is or was a director, officer, employee, or agent of the
Company or is or was serving at the request of the Company as a director,
officer, employee, or agent of another corporation, partnership, joint venture,
trust, or other enterprise, against liability incurred in connection with such
proceeding, including any appeal, provided he acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
proceeding by judgment, order, settlement, or conviction or upon a plea of nolo
contendere or its equivalent will not, of itself, create a presumption that the
Executive did not act in good faith and in a manner which he reasonably believed
to be in, and not opposed to, the best interests of the Company or, with respect
to any criminal proceeding, had reasonable cause to believe that his conduct was
unlawful.

Section 8.2. Derivative Actions. The Company will indemnify the Executive if he
becomes a party to any proceeding by or in the right of the Company to procure a
judgement in its favor by reason of the fact that he is or was a director,
officer, employee, or agent of the Company or is or was serving at the request
of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise, against
expenses and amounts paid in settlement not exceeding, in the judgement of the
Board, the estimated expense of litigating the proceeding to conclusion,
actually and reasonably incurred in connection with the defense or settlement of
such proceeding, including any appeal; provided that he acted in good faith and
in a manner he reasonably believed to be in, or not opposed to, the best
interests of the Company.

Section 8.3. Advancement of Expenses. Expenses incurred by the Executive in
defending a civil or criminal proceeding described in this Section 8 will be
paid by the Company in advance of the final disposition of the proceeding within
ten (10) days after the Executive submits a request for payment; provided,
however, that the Executive has undertaken in writing to repay such amounts if
he is ultimately found not to be entitled to indemnification by the Company.

Section 8.4. Non-Exclusivity; Continuity. The indemnification provided for by
this Agreement will not be exclusive and the Company may make any other
indemnification allowed by law. The indemnification provided for by this
Agreement will continue after the Executive has ceased to be a director,
officer, employee, or agent of the Company or ceases to serve at the request of
the Company as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, and will inure to the
Executive’s heirs, executors, and administrators.

Section 8.5. No Subrogation. The indemnification provided for by this Agreement
will be personal in nature and the Company will not have any liability under
this Section 8 to any insurer or any person, corporation, partnership, trust or
association or other entity (other than heirs, executors or administrators) by
reason of subrogation, assignment, or succession by any other means to the claim
of the Executive.

Section 9. Compliance With Other Agreements.

The Executive represents and warrants to the Company that he is free to enter
into this Agreement and that the execution of this Agreement and the performance
of the obligations under this Agreement will not, as of the date of this
Agreement or with the passage of time, conflict with, cause a breach of or
constitute a default under any agreement to which the Executive is a party or
may be bound.


11



--------------------------------------------------------------------------------

Section 10. Severability.

Every provision of this Agreement is intended to be severable. If any provision
or portion of a provision is illegal or invalid, then the remainder of this
Agreement will not be affected. Moreover, any provision of this Agreement which
is determined to be unreasonable, arbitrary or against public policy will be
modified as necessary so that it is not unreasonable, arbitrary or against
public policy.

Section 11. Waivers.

A waiver by a party to this Agreement of any breach of this Agreement by the
other party will not operate or be construed as a waiver of any other breach or
of the same breach on a future occasion. No delay or omission by either party to
enforce any rights it may have under this Agreement will operate or be construed
as a waiver.

Section 12. Modification.

This Agreement may not be modified or amended except by a writing signed by the
Company and the Executive.

Section 13. Headings.

The various headings contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of any
of the provisions of this Agreement.

Section 14. Counterparts.

This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.

Section 15. Number and Pronouns.

Wherever from the context it appears appropriate, each term stated in either the
singular or the plural will include the singular and the plural and pronouns
stated in the masculine, feminine or neuter gender will include the masculine,
feminine and neuter genders.

Section 16. Survival of Representations and Warranties.

The respective representations and warranties of the parties to this Agreement
will survive the execution of this Agreement and continue without limitation.

Section 17. Assignment; Binding Effect.

Neither this Agreement nor any right or interest hereunder shall be assignable
by either the Executive or the Company without the other party’s prior written
consent; provided, however, that nothing in this Section 17 shall preclude (i)
the Executive from designating a beneficiary to receive any benefits payable
hereunder upon his death, or (ii) the executors, administrators or other legal
representatives of the Executive or his estate from assigning any rights
hereunder to the person or persons entitled thereto.


12



--------------------------------------------------------------------------------

In addition, at the request of the Executive, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business, assets or stock of the
Company, by agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession will be a breach of this
Agreement and will entitle the Executive to compensation from the Company in the
same amount and on the same terms as he would be entitled to hereunder if his
employment was terminated by the Company without Cause pursuant to Section 2.10
(i) as of the effectiveness of any such succession.

Except as otherwise provided herein, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, administrators, executors, successors and assigns.

Section 18. Waiver of Jury.

With respect to any dispute which may arise in connection with this Agreement
each party to this Agreement hereby irrevocably waives all rights to demand a
jury trial.

Section 19. Entire Agreement.

With respect to its subject matter, this Agreement constitutes the entire
understanding of the parties superseding all prior agreements, understandings,
negotiations and discussions between them, whether written or oral, and there
are no other understandings, representations, warranties or commitments with
respect thereto.

Section 20. Governing Law; Venue.

This Agreement will be governed by and interpreted in accordance with the
substantive laws of the State of Georgia without reference to conflicts of law.
Venue for the purposes of any litigation in connection with this Agreement will
lie solely in the state court in and for Fulton County, Georgia or the United
States District Court in and for the Northern District of Georgia.

Section 21. Notices.

Any notices or other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given and delivered
when delivered in person, two (2) days after being mailed postage prepaid by
certified or registered mail with return receipt requested, or when delivered by
overnight delivery service or by facsimile to the recipient at the following
address or facsimile number, or to such other address or facsimile number as to
which the other party subsequently shall have been notified in writing by such
recipient:

  


13



--------------------------------------------------------------------------------

If to the Company:

PTEK Holdings, Inc.
3399 Peachtree Road
The Lenox Building
Suite 600
Atlanta, GA 30326
Attn: Chief Legal Officer

If to the Executive:

Boland T. Jones
229 The Prado
Atlanta, Georgia 30309

Section 22. Termination of Original PCI Agreement.

The Original PCI Agreement is terminated as of January 1, 2002 and shall be of
no further force or effect thereafter.

Section 23. Original PTEK Agreement Superseded.

The Original PTEK Agreement has been amended and restated by this Agreement, and
the Original PTEK Agreement shall be of no further force or effect after the
effective date of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

 

 

PTEK HOLDINGS, INC


ATTEST:

 

By: 



/s/  JEFFREY A. ALLRED

 

 

 

--------------------------------------------------------------------------------

/s/  PATRICK G. JONES

 

 

Jeffrey A. Allred

--------------------------------------------------------------------------------

 

 

 

Patrick G. Jones
Secretary

 

 

 

 

 

 

PREMIERE COMMUNICATIONS, INC.


ATTEST:

 

By: 



/s/  JEFFREY A. ALLRED

 

 

 

--------------------------------------------------------------------------------

 /s/  PATRICK G. JONES

 

 

Jeffrey A. Allred

--------------------------------------------------------------------------------

 

 

 

Patrick G. Jones
Secretary

 

 

 

 

 

 

 

THE EXECUTIVE





 

 



/s/  BOLAND T. JONES

 

 

 

--------------------------------------------------------------------------------

 

 

 

Boland T. Jones

 


14


 